UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 −−−−− FORM 10-K ⊠ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED:MARCH 31, 2011 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-18265. −−−−− COMMUNITY FINANCIAL CORPORATION (Exact Name of Registrant as Specified in its Charter) Virginia 54-1532044 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 38 North Central Avenue, Staunton, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(540) 886-0796 Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.01 per share NASDAQ Capital Market Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesNo X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesNo X Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past twelve months (or for such shorter period that the Registrantwas required to file such reports), and (2) has been subject to such requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by checkmark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x As of May 31, 2011, there were issued and outstanding 4,361,658 shares of the Registrant’s common stock. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, computed by reference to the price at which the common equity was last sold as of September 30, 2010, was approximately $16.0 million. (The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the Issuer that such person is an affiliate of the Registrant.) DOCUMENTS INCORPORATED BY REFERENCE PART III of Form 10-K—Portions of the Proxy Statement for the 2011 Annual Meeting of Stockholders. TABLE OF CONTENTS Page CAUTIONARY STATEMENT REGARDING FORWARDING LOOKING STATEMENTS 1 PART I 2 ITEM 1.BUSINESS 2 General 2 Our Operating Strategy 4 Lending Activities 5 Loan Originations, Purchases and Sales 13 Asset Quality 14 Investment Activities 18 Sources of Funds 19 Borrowings 21 Subsidiary Activities 22 Competition 22 Regulation 23 Federal and State Taxation 30 Executive Officers 30 Employees 31 ITEM 1A. RISK FACTORS 31 ITEM1B.UNRESOLVED STAFF COMMENTS 31 ITEM2.PROPERTIES 32 ITEM 3.LEGAL PROCEEDINGS 33 ITEM 4.(REMOVED AND RESERVED) 33 PART II 33 ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS ANDISSUER PURCHASES OF EQUITY SECURITIES 33 ITEM 6.SELECTED FINANCIAL DATA 34 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 Executive Overview 35 Critical Accounting Policies 36 Asset/Liability Management 37 Average Balances, Interest Rates and Yields 39 Rate/Volume Analysis 40 Financial Condition 40 Results of Operations 41 Liquidity and Capital Resources 43 Contractual Obligations and Off-Balance Sheet Arrangements 44 Impact of Inflation and Changing Prices 44 Recent Accounting Pronouncements 45 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 45 Index to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 ii Consolidated Balance Sheets at March 31, 2011 and 2010 48 Consolidated Statements of Operations for the years ended March 31, 2011, 2010 and 2009 49 Consolidated Statements of Stockholders’ Equity for the years ended March 31, 2011, 2010 and 2009 51 Consolidated Statements of Cash Flows for the years ended March 31, 2011, 2010 and 2009 52 Summary of Accounting Policies 54 Notes to Consolidated Financial Statements 63 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 98 ITEM 9A.CONTROLS AND PROCEDURES 98 ITEM 9B.OTHER INFORMATION 99 PART III 99 ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERANCE 99 ITEM 11.EXECUTIVE COMPENSATION ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES SIGNATURES INDEX TO EXHIBITS iii CAUTIONARY STATEMENT REGARDING FORWARDING LOOKING STATEMENTS This document, including information incorporated by reference, contains, and future filings by Community Financial Corporation on Form 10-K, Form 10-Q and Form 8-K and future oral and written statements by Community Financial Corporation and its management may contain, forward-looking statements about Community Financial Corporation which we believe are within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements include, without limitation, statements with respect to anticipated future operating and financial performance, including revenue creation, lending origination, operating efficiencies, loan sales, charge-offs and loan loss provisions, growth opportunities, interest rates, cost savings and funding advantages. These forward-looking statements are based on currently available competitive, financial and economic data and management's views and assumptions regarding future events. These forward-looking statements are inherently uncertain and investors must recognize that actual results may differ from those expressed or implied in the forward-looking statements. Accordingly, Community Financial Corporation cautions readers not to place undue reliance on any forward-looking statements. Words such as may, could, should, would, believe, anticipate, estimate, expect, intend, plan and similar expressions are intended to identify these forward-looking statements. The important factors discussed below, as well as other factors discussed elsewhere in this document and factors identified in our filings with the Securities and Exchange Commission and those presented elsewhere by our management from time to time, could cause actual results to differ materially from those indicated by the forward-looking statements made in this document. Among the factors that could cause our actual results to differ from these forward-looking statements are: · the strength of the United States economy in general and the strength of the local economies in which we conduct our operations; · general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in the credit quality of our loans and other assets; · the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; · fluctuations in deposit flows, loan demand, and/or real estate values, which may adversely affect our business; · the credit risks of lending and investing activities, including changes in the level and direction of loan delinquencies and write-offs and changes in estimates of the adequacy of the allowance for loan losses; · results of examinations of Community Bank by its primary regulator, the Office of Thrift Supervision, including the possibility that the Office of Thrift Supervision may, among other things, require Community Bank to increase its allowance for loan losses; · changes due to the scheduled change in Community Bank’s primary regulator to the Office of the Comptroller of the Currency; · our ability to access cost-effective funding; · financial market, monetary and interest rate fluctuations, particularly the relative relationship of short-term interest rates to long-term interest rates; 1 · the timely development of and acceptance of new products and services of Community Financial Corporation and Community Bank, and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors' products and services; · the impact of changes in financial services laws and regulations (including laws concerning taxes, accounting standards, banking, securities and insurance); legislative or regulatory changes may adversely affect the business in which we are engaged; · our success in gaining regulatory approval of our products and services and branching locations, when required; · the impact of technological changes; · changes in consumer spending and saving habits; and · our success at managing the risks involved in the foregoing. We do not intend to update our forward-looking information and statements, whether written or oral, to reflect change.All forward-looking statements attributable to us are expressly qualified by these cautionary statements. PART I ITEM 1.BUSINESS General Community Financial Corporation is a Virginia corporation, which owns Community Bank.Community Bank was organized in 1928 as a Virginia-chartered building and loan association, converted to a federally-chartered savings and loan association in 1955 and to a federally-chartered savings bank in 1983.In 1988, Community Bank converted to the stock form of organization through the sale and issuance of shares of our common stock.References in this document to we, us, our, the Corporation, the Company and the Bank refer to Community Financial and/or Community Bank as the context requires. Our principal asset is the outstanding stock of Community Bank, our wholly owned subsidiary. Our common stock trades on The Nasdaq Stock Market under the symbol “CFFC.” Community Financial Corporation and Community Bank are subject to comprehensive regulation, examination and supervision by the Office of Thrift Supervision, Department of the Treasury and by the Federal Deposit Insurance Corporation.Community Bank’s primary regulator will change during the 2012 fiscal year to the Office of the Comptroller of the Currency. The Bank is a member of the Federal Home Loan Bank (“FHLB”) System and our deposits are backed by the full faith and credit of the United States Government and are insured to the maximum extent permitted by the Federal Deposit Insurance Corporation. At March 31, 2011, we had $530.1 million in assets, deposits of $379.0 million and stockholders' equity of $49.8 million. Our primary business consists of attracting deposits from the general public and originating real estate loans and other types of investments through our offices located in Staunton, Waynesboro, Stuart Drafts, Raphine, Verona, Lexington, Harrisonburg, Buena Vista and Virginia Beach, Virginia. Like all financial institutions our operations are materially affected by general economic conditions, the monetary and fiscal policies of the federal government and the policies of the various regulatory authorities, including the Office of Thrift Supervision and the Board of Governors of the Federal Reserve System (“Federal Reserve Board”). Our results of operations are largely dependent upon 2 our net interest income, which is the difference between the interest we receive on our loan portfolio and our investment securities portfolio, and the interest we pay on our deposit accounts and borrowings. Dramatic declines in the housing market over the past three years, with decreasing home prices and increasing delinquencies and foreclosures, unemployment and under-employment, have negatively impacted the credit performance of mortgage and construction loans and resulted in significant write-downs of assets by many financial institutions.General downward economic trends, reduced availability of commercial credit, and increasing unemployment and under-employment have negatively impacted the credit performance of commercial and consumer credit as well, resulting in additional write-downs for many financial institutions.Concerns over the stability of the financial markets and the economy also have resulted in decreased lending by many financial institutions to their customers and to each other.This market turmoil and tightening of credit has led to increased delinquencies and foreclosures, lack of customer confidence, increased market volatility and widespread reduction in general business activity.Some financial institutions have experienced decreased access to deposits or borrowings.The resulting economic pressure on consumers and businesses and the lack of confidence in the financial markets has and may continue to adversely affect our business, results of operations and stock price. Our ability to assess the creditworthiness of customers and to estimate the losses inherent in our loan portfolio is more complex under these difficult market and economic conditions.We expect to face increased regulation and government oversight as a result of these downward trends.This increased government action may increase our costs and limit our ability to pursue certain business opportunities. We do not expect these difficult conditions to improve in the near future.A worsening of these conditions would likely exacerbate the adverse effects of these difficult market and economic conditions on us, our customers and the other financial institutions in our market.As a result, we may experience increases in foreclosures, delinquencies and customer bankruptcies, as well as more restricted access to funds. We also may be required to pay even higher FDIC premiums than the recently increased level, because financial institution failures resulting from the depressed market conditions have depleted and may continue to deplete the FDIC insurance fund and reduce the FDIC’s ratio of reserves to insured deposits. As previously mentioned, we are subject to extensive regulation, supervision and examination by the Office of Thrift Supervision and the Federal Deposit Insurance Corporation.These regulatory authorities have extensive discretion in connection with their supervisory and enforcement activities, including the ability to impose restrictions on a bank’s operations, reclassify assets, determine the adequacy of a bank’s allowance for loan losses and determine the level of deposit insurance premiums assessed.The laws and regulations governing our business are subject to frequent change.Any change in these regulations and oversight, whether in the form of regulatory policy, new regulations or legislation or additional deposit insurance premiums could have a material impact on our operations including the scheduled change of our primary regulator to the Comptroller of the Currency. In response to the financial crisis of 2008 and early 2009, Congress has taken actions that are intended to strengthen confidence and encourage liquidity in financial institutions, and the Federal Deposit Insurance Corporation has taken actions to increase insurance coverage on deposit accounts.In addition, there have been proposals made by members of Congress and others that would reduce the amount delinquent borrowers are otherwise contractually obligated to pay under their mortgage loans and limit an institution’s ability to foreclose on mortgage collateral. The potential exists for additional federal or state laws and regulations, or changes in policy, affecting lending and funding practices and liquidity standards.Moreover, bank regulatory agencies have been active in responding to concerns and trends identified in examinations, and have issued many formal enforcement orders requiring capital ratios in excess of regulatory requirements.Bank regulatory agencies, such as the Office of Thrift Supervision and the Federal Deposit Insurance Corporation, govern the activities in which we may engage, primarily for the protection of depositors, and not for the 3 protection or benefit of potential investors.New laws and regulations may increase our costs of regulatory compliance and of doing business, and otherwise affect our operations.New laws and regulations also may significantly affect the markets in which we do business, the markets for and value of our loans and investments, the fees we can charge and our ongoing operations, costs and profitability. Congress passed the Dodd-Frank financial reform legislation.This legislation will have a significant impact on the regulation and operations of financial institutions and their holding companies.The legislation provides for the elimination of the Office of Thrift Supervision, our primary regulator, and will subject Community Financial to regulatory capital requirements.The legislation also created a new consumer financial protection agency that will issue and enforce consumer protection initiatives governing financial products and services.Any legislative or regulatory changes in the future could adversely affect our operations and financial condition. Our main office is located at 38 North Central Avenue, Staunton, Virginia 24401. Our telephone number is (540) 886-0796.This annual report on Form 10-K, as well as other public information that we file with the Securities and Exchange Commission, is also available on our website at www.cbnk.com and on the Securities and Exchange Commission’s website at www.sec.gov. Our Operating Strategy Our goal is to operate and grow a profitable community-oriented financial institution, and to maximize stockholder value by: · retaining our community-oriented focus to meet the financial needs of the communities we serve; · enhancing our focus on core deposits, including savings and checking accounts; · improving asset quality; · selectively emphasizing products and services to provide diversification of revenue sources and to capture our customer’s full relationship.We intend to continue to expand our business by cross selling our loan and deposit products and services to our customers; · growing, when economic conditions are suitable, and diversifying our loan portfolio by emphasizing the origination of commercial and multi-family real estate loans, one- to four-family residential mortgage loans, construction loans, secured business loans and consumer loans; · expanding our banking network by opening de novo branches and by selectively acquiring branch offices, although currently we do not have any specific expansion plans; · controlling operating expenses while continuing to provide quality personal service to our customers; and · utilizing borrowings as needed to fund growth and enhance profitability. Market Area Our primary market area includes the counties of Shenandoah, Rockingham, Page, Highland, Augusta, Albemarle, Bath, Rockbridge, Nelson, and the Hampton Roads area in Virginia.Our headquarters are located in Historic Downtown Staunton, Virginia in Augusta County.We conduct our business through our headquarters and 10 branch offices located in Staunton (2), Waynesboro, Stuart Drafts, Raphine, Verona, Lexington, Harrisonburg, Buena Vista and Virginia Beach (2), Virginia. 4 The state’s economy is likely to experience sustained high levels of unemployment throughout 2011 and may not return to pre-recession levels of unemployment until after 2014. Harrisonburg-Rockingham County has a population of approximately 122,858.Major employment sectors include services, healthcare, manufacturing, trade, government, and construction.The largest employers headquartered here include James Madison University, Rockingham Memorial Hospital, Pilgrim’s Pride Corp., R.R. Donnelly & Sons Co., and Merck & Co., Inc. The Staunton-Waynesboro-Augusta County area has a population of approximately 116,299.Major employment sectors include manufacturing, healthcare, retail trade, hospitality, and educational services.Major employment sectors include services, manufacturing, trade, government, and construction.The largest employers headquartered here include Augusta Medical Center, McKee Foods Corporation, Hershey Chocolate of VA, Target Mid-Atlantic Distribution Center, Hollister, and McQuay International. Lexington-Buena Vista-Rockbridge County has a population of approximately 35,740.Major employment sectors include services, government, manufacturing, trade, and construction.The largest employers headquartered here include Lees Carpets, Washington & Lee University, Stonewall Jackson Hospital, Wal-Mart, Inc., and Virginia Military Institute. The Virginia Beach and Hampton Roads region has a combined population of approximately 1.5 million.The military has a large presence in this region.Major employment sectors include food service, employment service, agricultural & engineering services, physicians offices (medical), and services to buildings/dwellings. The largest employers headquartered here include Northrop Grumman, Newport News, Sentara Healthcare, Virginia Beach City Public School, Norfolk Naval Shipyard and Riverside Health System. Lending Activities General.We concentrate our lending activities on first mortgage conventional loans secured by residential properties, commercial and multi-family real estate with an emphasis on multi-family housing and, to a lesser extent, construction loans secured by commercial and multi-family real estate and one- to four-family residential properties, and commercial business loans. Additionally, we make consumer loans in order to increase the diversification and decrease the interest rate sensitivity of our loan portfolio, and to increase interest income as these loans typically carry higher interest rates than residential mortgage loans. During fiscal 2011, we substantially curtailed our construction lending due to the lingering effects of the recession. Substantially all of our loans are originated within our market area which includes Shenandoah, Rockingham, Page, Highland, Augusta, Albemarle, Bath, Rockbridge and Nelson Counties, and the Hampton Roads area in Virginia. Residential loan originations come primarily from walk-in customers, real estate brokers and builders. Commercial and multi-family real estate loan originations are obtained through broker referrals, direct solicitation of developers and continued business from customers. All completed loan applications are reviewed by our salaried loan officers. As part of the application process, information is obtained concerning the income, financial condition, employment and credit history of the applicant and any related business interests. If commercial or multi-family real estate is involved, information is also obtained concerning cash flow after debt service. The quality of loans is analyzed based on our experience and on guidelines with respect to credit underwriting as well as the guidelines issued by Freddie Mac and Fannie Mae and other purchasers of loans, depending on the type of loans involved. All real estate is appraised by independent fee appraisers who have been pre-approved by our Board of Directors. 5 Our loan commitments are approved at different levels, depending on the size and type of the loan being sought. Our Board of Directors has authorized different loan limits for individual loan officers depending on the types of loans being approved.Individual loan officer limits for one- to four-family real estate loans range from $125,000 to $300,000 and for commercial real estate loans range from $100,000 to $175,000.One- to four-family real estate loans not exceeding $350,000 and commercial real estate loans not exceeding $225,000 may be approved by the President of the Bank.One- to four-family real estate loans not exceeding $950,000 and commercial real estate loans not exceeding $875,000 may be approved by one member of senior management and two other officers.Any loan not exceeding $1,000,000 may be approved by the Bank’s loan committee.All loans in excess of $1,000,000 must be approved by the Board of Directors.Individual loan officer limits for unsecured consumer and commercial business loans range from $10,000 to $50,000 and for secured consumer and commercial business loans range from $25,000 to $175,000. Consumer and commercial business loans up to $375,000 on a secured basis and $150,000 on an unsecured basis require the approval of one member of senior management and two other officers. Consumer and commercial business loans in excess of individual loan officer or collective senior management loan authority must be approved by a majority of our Loan Committee or Board of Directors. The aggregate amount of loans that the Bank is permitted to make to any one borrower, including related entities, and the aggregate amount that the Bank may invest in any one real estate project, with certain exceptions, is limited to the greater of 15% of our unimpaired capital and surplus or $500,000. At March 31, 2011, the maximum amount which we could have loaned to one borrower and the borrower’s related entities or invested in any one project was approximately $8.3 million. At March 31, 2011, we had only 16 borrowers, or groups of related borrowers, with an aggregate outstanding loan balance in excess of $3.0 million, with the largest being a $5.9 million relationship, consisting ofone unsecured business loan, 2 secured business loans and one commercial real estate loan.All of these loans in excess of $3.0 million were performing in accordance with their payment terms.We also had 21 other borrowers, or groups of related borrowers, with an aggregate outstanding loan balance at March 31, 2011 of between $2.0 million and $3.0 million, all of which were performing in accordance with their payment terms at March 31, 2011. Loan Portfolio Composition.The following table sets forth the composition of our total loan portfolio in dollars and percentages as of the dates indicated. March 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Real Estate Loans: Residential $ % $ % $ % $ % $ % Commercial Construction Total real estate Consumer Loans: Home equity Automobile Other Total consumer Commercial business Total loans receivable % Less: Undisbursed loans in process Deferred (costs) and unearned discounts ) Allowance for losses Total loans receivable, net $ 6 The following table shows the composition of our loan portfolio by fixed and adjustable-rate, at the dates indicated. March 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) Fixed-Rate Loans: Real Estate: Residential $ % $ % $ % $ % $ % Commercial Construction(1) Total real estate loans Home equity Automobile Other Total consumer loans Commercial business Total fixed-rate loans Adjustable-Rate loans: Real Estate: Residential Commercial Construction(2) Total real estate loans Home equity Automobile 73 97 Other Total consumer loans Commercial Business Total adjustable-rate loans Total loans receivable $ % $ % $ % $ % $ % Includes residential real estate construction loans of $0, $3.2 million, $1.9 million, $247,000 and $0, and commercial real estate constructionloans of $537,000, $4.3 million, $1.6 million, $6.6 million and $0 at March 31, 2011, 2010, 2009, 2008 and 2007 respectively. Includes residential real estate construction loans of $19.3 million, $39.3 million, $45.2 million, $43.3 million and $47.2 million, and commercial real estate construction loans of $7.6 million, $17.0 million, $14.2 million, $3.7 million and $1.7 million at March 31, 2011, 2010, 2009, 2008 and 2007, respectively. 7 Loan Maturity and Repricing.The following schedule illustrates the contractual maturity of our real estate construction and commercial business loan portfolios as of March 31, 2011, before net items.Loans that have adjustable or renegotiable interest rates are shown as maturing in the period during which the contract is due.The schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Real Estate Construction or Development Commercial Business Total (Dollars in Thousands) Due during periods ending March 31, $ $ $ 2013 to 2016 After 2016 Totals $ $ $ The total amount of loans in the above table due after March 31, 2012, which have fixed interest rates is $11.8 million, while the total amount of loans due after such date which have floating or adjustable interest rates is $9.9 million. One- to Four-Family Residential Real Estate Lending.We originate loans secured by one- to four-family residences, substantially all of which are located in our market areas. We evaluate both the borrower’s ability to make principal and interest payments and the value of the property that will secure the loan. Although federal law permits us to make loans in amounts of up to 100% of the appraised value of the underlying real estate, we generally make one- to four-family residential real estate loans in amounts of 80% or less of the appraised value.In certain instances, we will lend up to 90% of the appraised value of the underlying real estate and require the borrower to purchase private mortgage insurance in an amount sufficient to reduce our exposure to 80% or less. In order to manage our exposure to changes in interest rates, in the past we originated only a limited amount of 30-year and 15-year fixed-rate, one to four-family residential mortgage loans for our portfolio.For the year ended March 31, 2011, 84.2% of all one to four-family residential loans we originated had adjustable interest rates. At March 31, 2011, only $19.3 million, or 3.9%, of our total loans receivable, before net items, consisted of fixed-rate residential mortgage loans. As part of our asset liability management strategy, we have not originated fixed rate residential loans with terms of 15 years or more for our portfolio for approximately nine years. To compete with other lenders in our market area, we make one, three and five year adjustable-rate mortgage (“ARM”) loans at interest rates which, for the initial period, may be below the index rate which would otherwise apply to these loans. Borrowers are qualified, however, at the fully indexed interest rate. Our one- to four-family residential ARM loans primarily have interest rates that adjust annually after the initial fixed period based on a stated interest margin over the yields on one year U.S. Treasury Bills.Although our one- to four-family ARM loans primarily adjust annually after the initial period, we currently offer residential ARM loans which adjust every threeandfive years generally in accordance with the rates based on a stated margin over the yields on the applicable U.S. Treasury Bills. At March 31, 2011 we had the following loans that adjust on an annual basis after the initial period, $23.3 million that adjust after three years, $58.4 million after five years, $416,000 after seven years and $6.7 million after ten years. An additional $1.7 million loans adjust every five years.We do not currently offer residential ARM loans with an initial adjust period greater than five years. Our ARM loans generally limit interest rate increases to 2% each rate adjustment period and have an established ceiling rate at the time 8 the loans are made of up to 6% over the original interest rate.At March 31, 2011, residential ARM loans totaled $128.9 million, representing 87.0% of our total residential real estate loans and 26.2% of our total loans receivable, before net items. ARM loans generally pose different credit risks than fixed-rate loans primarily because during periods of rising interest rates, the risk of defaults on ARM loans may increase due to the upward adjustment of interest costs to borrowers. All one- to four-family real estate mortgage loans originated by us contain a “due-on-sale” clause that allows us to declare the unpaid principal balance due and payable upon the sale of the mortgaged property. It is our policy to enforce these due-on-sale clauses concerning fixed-rated loans and to permit assumptions of ARM loans, for a fee, by qualified borrowers. We require, in connection with the origination of residential real estate loans, title opinions and fire and casualty insurance coverage, as well as flood insurance where appropriate, to protect our interests. The cost of this insurance coverage is paid by the borrower. We generally do not require escrows for taxes and insurance. Commercial Real Estate and Construction Lending.We have originated and, in the past have purchased, commercial real estate loans and loan participations. We also make commercial and residential real estate construction loans. Our commercial real estate loans are secured by various types of collateral, including raw land, multi-family residential buildings, hotels and motels, convenience stores, commercial and industrial buildings, shopping centers and churches. At March 31, 2011, commercial real estate and construction loans aggregated $209.3 million or 42.5% of our total loans receivable, before net items, with $173.1 million of these loans having adjustable interest rates and $36.2 million having fixed interest rates. Our commercial real estate and construction loans are secured primarily by properties located in our market areas. Our commercial real estate loans are generally made at interest rates that adjust annually based on yields for one-year U.S. Treasury securities, with a 2% annual cap on rate adjustments and a 6% cap on interest rates over the life of the loan. Typically, we charge origination fees ranging from 1% to 2% on these loans. Commercial real estate loans made by us are fully amortizing with maturities ranging from five to 30 years.Our construction loans are generally for a term of 12 months or less with interest only due monthly. Construction loans are generally made with permanent financing to be provided by us, although not required. Construction loans to builders may be made on a basis where a buyer has contracted to buy the house or the construction may be on a speculative basis. Limits are set by us as to the number of each type of construction loan for each builder, whether speculative or pre-sold, dependent on the determination made by us during the underwriting process. In our underwriting of commercial real estate and construction loans, we may lend, under federal regulations, up to 100% of the security property’s appraised value, although the loan to original appraised value ratio on such properties is generally 80% or less. Our commercial real estate and construction loan underwritingrequires an examination of debt service coverage ratios, the borrower’s creditworthiness and prior credit history and reputation, and we generally require personal guarantees or endorsements of borrowers. We also carefully consider the location of the security property. At March 31, 2011, we had commercial real estate loans totaling $181.8 million, including 159commercial real estate loans (or multiple loans to one borrower) in excess of $1.0 million with an aggregate balance of$108.6 million. The largest loan or lending relationship to a single borrower was for $5.2 million, which consisted of two loans both secured by commercial real estate. Loans secured by commercial and industrial buildings increased from $43.0 million at March 31, 2010 to $52.7 million at March 31, 2011, accounting for the increase in our commercial real estate loan portfolio. 9 The following table presents information as to our commercial real estate and commercial construction lending portfolio as of March 31, 2011, by type of project. Number of loans Principal Balance (Dollars in Thousands) Permanent financing: Multi-family residential buildings 38 $ Hotel and motel 20 Commercial and industrial buildings Raw land Church 13 Restaurant 16 Warehouse 30 Retail Store 82 School/Recreational 12 Commercial construction 8 Total $ At March 31, 2011, we had 8 commercial construction loans totaling $6.1 million, the largest one having an outstanding balance of $1.9 million.All commercial construction loans are performing in accordance with their payment terms. Our commercial construction loans are generally made for a one year term or less, with a requirement that the borrower have a commitment for permanent financing prior to funding the construction loan. Our construction loans generally provide for a fixed rate of interest at or above the prevailing prime rate. Such loans are generally secured by the personal guarantees of the borrowers and by first mortgages on the projects. A large portion of our commercial real estate portfolio consists of loans secured by raw land.The Company originates loans to local real estate developers with whom it has established relationships for the purpose of developing residential subdivisions (i.e., installing roads, sewers, water and other utilities), as well as loans to individuals to purchase building lots.Land development loans are secured by a lien on the property and made for a period usually not to exceed twelve months with an interest rate that adjusts with the prime rate, and are made with loan-to-value ratios not exceeding 80%. Monthly interest payments are required during the term of the loan. Subdivision loans are structured so that we are repaid in full upon the sale by the borrower of approximately 90% of the subdivision lots. All of our land loans are secured by property located in our primary market area.We also generally obtain personal guarantees from financially capable parties based on a review of personal financial statements. Loans secured by undeveloped land or improved lots involve greater risks than one- to four- family residential mortgage loans because these loans are advanced upon the predicted future value of the developed property. If the estimate of the future value proves to be inaccurate, in the event of default and foreclosure, the Company may be confronted with a property the value of which is insufficient to assure full repayment. Loans on raw land may run the risk of adverse zoning changes, environmental or other restrictions on future use.At March 31, 2011, we had $338,000 of non-performing raw land loans. We also make construction loans to individuals for the construction of their residences as well as to builders and developers for the construction of non-residential properties, one- to four-family residences and the development of one- to four-family lots in Virginia. These construction loans are generally for a term of 12 months or less with interest only due monthly. Construction loans are generally made with permanent financing to be provided by us, although not required. Construction loans to builders may be made on a basis where a buyer has contracted to buy the house or the construction may 10 be on a speculative basis. Limits are set by us as to the number of each type of construction loan for each builder, whether speculative or pre-sold, dependent on the determination made by us during the underwriting process.At March 31, 2011, we had $21.3 million or 4.3% of our total loans receivable, before net items, in89 residential construction loans, the largest of which was $775,000, compared to $42.1 million or 8.0% at March 31, 2010.Residential construction loans totaled approximately 77.7% of the total construction loan portfolio.Unfunded commitments on residential construction loans totaled $4.8 million at March 31, 2011.All residential construction loans were performing in accordance with their payment terms. Commercial real estate and construction lending is generally considered to involve a higher level of credit risk than one- to four-family residential lending due to the concentration of principal in a limited number of loans and borrowers and the effects of general economic conditions on real estate developers and managers. Our risk of loss on a construction loan is dependent largely upon the accuracy of the initial estimate of the property’s sale value upon completion of the project and the estimated cost of the project. If the estimated cost of construction or development proves to be inaccurate, we may be required to advance funds beyond the amount originally committed to permit completion of the project. If the estimate of value proves to be inaccurate, we may be confronted, at or prior to the maturity of the loan, with a project with value which is insufficient to assure full repayment. Because we usually provide loans to a developer for the entire estimated cost of the project, defaults in repayment generally do not occur during the construction period and it is therefore difficult to identify problem loans at an early stage. When loan payments become due, borrowers may experience cash flow from the project which is not adequate to service total debt. This cash flow shortage can result in the failure to make loan payments. In such cases, we may be compelled to modify the terms of the loan. In addition, the nature of these loans is such that they are generally less predictable and more difficult to evaluate and monitor. We have reduced our non-owner occupied commercial real estate loans from $168.0 million and 316% of risk based capital at March 31, 2010 to $148.9 million and 270% of risk based capital at March 31, 2011. Consumer Lending.We offer a variety of secured consumer loans, including new and used automobile loans, home equity loans and lines of credit, and deposit account, installment and demand loans.We also offer unsecured loans.We originate our consumer loans primarily in our market areas.At March 31, 2011, our consumer loans totaled $85.7 million or 17.4% of our total loans receivable, before net items. With the exception of $39.0 million of home equity loans and lines of credit at March 31, 2011, our consumer loans primarily have fixed interest rates and generally have terms ranging from 90 days to six years. The largest component of our consumer loans is home equity loans and lines of credit. At March 31, 2011, our home equity loans and lines of credit totaled $46.9 million and comprised 9.5% of our total loan portfolio, before net items, including $39.0 million of home equity lines of credit.Home equity loans may be originated in amounts, together with the amount of the existing first mortgage, of up to 90% of the value of the property securing the loan. The amount of the line of credit also may not exceed 90% of the value of the property securing the loan.Home equity lines of credit generally are originated with an adjustable rate of interest, based on the prime rate of interest.Home equity lines of credit have a 20 year term and amounts may be re-borrowed after payment at any time during the life of the loan.At March 31, 2011, unfunded commitments on these lines of credit totaled $18.2 million. We originate automobile loans on a direct and indirect basis.Automobile loans totaled $31.3 million at March 31, 2011, or 6.4% of our total loan portfolio, before net items, with $7.1 million in direct loans and $24.2 million in indirect loans.Our automobile loan portfolio decreased from $35.5 million at March 31, 2010 to $31.3 million at March 31, 2011, or 11.8%.The decrease in automobile loans is attributable to a slower economic environment and increased competition.The bulk of our indirect lending comes from relationships with approximately 40 car dealerships under an arrangement providing 11 a premium for the amount over our interest rate to the referring dealer, with approximately half of these loans originated through four dealerships located in our market area.Indirect lending is highly competitive; however, our ability to provide same day funding makes our product competitive.Automobile loans may be written for a term of up to six years and have fixed rates of interest.Loan-to-value ratios are up to 110% of the manufacturer's suggested retail price for new direct auto loans and 125% of the manufacturer's invoice for new indirect auto loans.For used car loans we use the same loan-to-value ratios based on National Automobile Dealers Association ("NADA") retail value for direct loans and NADA trade-in value for indirect loans. The automobile loans are generally evenly divided between new and used vehicles. The automobile loans are primarily without recourse to the dealer, but the Bank may require either full or partial recourse to the dealer under certain circumstances. If the customer’s credit history or the loan to value of the vehicle warrants, the Bank may require full or partial recourse to the dealer. We follow our internal underwriting guidelines in evaluating direct automobile loans, including credit scoring.Indirect automobile loans are underwritten by a third party on our behalf, using substantially similar guidelines to our internal guidelines.However, because these loans are originated through a third party and not directly by us, they present greater risks than other types of lending activities.At March 31, 2011, we had $75,000 in non-performing automobile loans, which included $14,000 in indirect automobile loans. The underwriting standards employed by us for consumer loans include a determination of the applicant’s payment history on other debts and an assessment of ability to meet existing obligations and payments on the proposed loan. The stability of the applicant’s monthly income may be determined by verification of gross monthly income from primary employment, and additionally from any verifiable secondary income. Although creditworthiness of the applicant is of primary consideration, the underwriting process also includes a comparison of the value of the security in relation to the proposed loan amount. Consumer loans may entail greater risk than do residential mortgage loans, particularly in the case of consumer loans which are unsecured, such as credit card receivables, or secured by rapidly depreciable assets such as automobiles.In such cases, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance as a result of the greater likelihood of damage, loss or depreciation. The remaining deficiency often does not warrant further substantial collection efforts against the borrower. In addition, consumer loan collections are dependent on the borrower’s continuing financial stability, and thus are more likely to be adversely affected by job loss, divorce, illness or personal bankruptcy.Furthermore, the application of various federal and state laws, including federal and state bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. Such loans may also give rise to claims and defenses by a consumer loan borrower against an assignee of such loan such as us, and a borrower may be able to assert against such assignee claims and defenses which it has against the seller of the underlying collateral. We add general provisions to our loan loss allowance, in amounts determined in accordance with industry standards, at the time the loans are originated. Consumer loan delinquencies often increase over time as the loans age.The level of non-performing assets in our consumer loan portfolio decreased from $2.3 million at March 31, 2010 to$455,000 at March 31, 2011due primarily to dispositions and charge-offs. There can be no assurance that delinquencies will not increase in the future. Commercial Business Lending.At March 31, 2011, our commercial business loans totaled $49.1 million, or 10.0%, of our total loans receivable, before net items. We offer commercial business loans to service existing customers, to consolidate our banking relationships with these customers, and to further our asset/liability management goals.Our commercial business lending activities encompass 12 loans with a variety of purposes and security, including but not limited to business secured and unsecured lines of credit, business automobiles, equipment and accounts receivable.We recognize the generally increased credit risk associated with commercial business lending. Our commercial business lending practice emphasizes credit file documentation and analysis of the borrower’s character, management capabilities, capacity to repay the loan, the adequacy of the borrower’s capital and collateral. An analysis of the borrower’s past, present and future cash flows is also an important aspect of our credit analysis. Unlike residential mortgage loans which generally are made on the basis of the borrower’s ability to make repayment from his or her employment and other income, and which are secured by real property whose value tends to be more easily ascertainable, commercial business loans are of higher risk and typically are made on the basis of the borrower’s ability to make repayment from the cash flow of the borrower’s business. As a result, the availability of funds for the repayment of commercial business loans may be dependent upon the success of the business itself. Our commercial business loans almost always include personal guarantees and are usually, but not always, secured by business assets.However, the collateral securing the loans may depreciate over time, may be difficult to appraise and may fluctuate in value based on the success of the business. Loan Originations Federal regulations authorize us to make real estate loans anywhere in the United States. At March 31, 2011, substantially all of our real estate loans were secured by real estate located in our market area. We originate both fixed-rate and adjustable-rate loans.Our ability to originate loans, however, is dependent upon customer demand for loans in our market areas.Demand is affected by competition and the interest rate environment. Loans purchased must conform to our underwriting guidelines. We have not purchased any loans during the last six fiscal years and sold $3.2 million in loans during the last fiscal year.Management believes that purchases of loans and loan participations are generally desirable only when local mortgage demand is less than the supply of funds available for local mortgage origination. During the past few years, we, like many other financial institutions, have experienced significant prepayments on loans due to the low interest rate environment prevailing in the United States.In periods of economic uncertainty, the ability of financial institutions, including us, to originate or purchase large dollar volumes of real estate loans may be substantially reduced or restricted, with a resultant decrease in interest income. 13 The following table shows our loan origination and repayment activities for the periods indicated. Year Ended March 31, Origination by Type: Adjustable Rate: Real estate- 1-4 family residential $ $ $ - commercial - construction Non-real estate- consumer - commercial business Total adjustable rate Fixed Rate: Real estate -1-4 family residential - commercial - construction Non-real estate- consumer - commercial business Total fixed rate Sales and Repayments: Sales Principal repayments Total reductions Increase/(Decrease) in other items, net ) Net increase/(decrease) $ ) $ $ Asset Quality Delinquent Loans.When a borrower fails to make a required payment on a loan, we attempt to cause the deficiency to be cured by contacting the borrower, generally within 15 days of the loan becoming delinquent. A notice is mailed to the borrower after a payment is 15 days past due and again when the loan is 30 days past due. For most loans, if the delinquency is not cured within 30 days we issue a notice of intent to foreclose on the property and if the delinquency is not cured within 60 days, we may institute foreclosure action. If foreclosed on, real property is sold at a public sale and may be purchased by us. The following table sets forth information concerning delinquent mortgage and other loans at March 31, 2011. The amounts presented represent the total remaining principal balances of the related loans, rather than the actual payment amounts which are overdue. Residential Real Estate Commercial Real Estate, Multi-Family and Land Construction Consumer Commercial Business Total Number Amount Number Amount Number Amount Number Amount Number Amount Number Amount (Dollars in Thousands) Loans Delinquent for: 30-59 days 5 $ 6 $ $ 57 $ 23 $ 91 $ 60-89 days 6 2 17 12 37 90 days and over 24 9 29 17 79 Total delinquent loans 35 $ 17 $ $ $ 52 $ $ 14 Risk Elements.The table below sets forth the amounts and categories of non-performing assets and troubled debt restructurings in our loan portfolio. Non-performing assets include non-accruing loans, accruing loans delinquent 90 days or more as to principal or interest payments and real estate acquired through foreclosure, which include assets acquired in settlement of loans. Typically, a loan becomes nonaccruing when it is 90 days delinquent. All consumer loans more than 120 days delinquent are charged against the allowance for loan losses. Accruing mortgage loans delinquent more than 90 days are loans that we consider to be well secured and in the process of collection. For the years presented, we have no accruing loans 90 days or more delinquent. March 31, (Dollars in Thousands) Non-accruing loans: Commercial business and consumer $ Real estate Total non-accruing loans Real estate acquired through foreclosure Total non-performing assets $ Total as a percentage of total assets % Allowance for loan losses $ Troubled debt restructurings $ Non-performing assets at March 31, 2011 were comprised primarily of non-accruing loans, real estate owned and repossessed automobiles. Real estate acquired through foreclosure consisted of $2.4 million in residential construction, $3.3 million in land, $3.3 million in 1-4 family residences and $1.3 million in commercial real estate.Based on current market values of the properties securing these loans, management anticipates no significant losses in excess of the reserves for losses previously recorded. Our largest non-accruing loan relationship at March 31, 2011 totaled $975,000 and is located in the Virginia Beach, Virginia area secured by residential real estate. The next largest non-accruing loan relationship was $651,000 secured by commercial real estate. Nonaccrual loans amounted to $6.2 million at March 31, 2011.If interest on these loans had been accrued, such income would have approximated $325,000 for the year ended March 31, 2011, none of which is included in interest income. Troubled debt restructurings amounted to $21.8 million at March 31, 2011, of which $220,640 is also included in non-performing assets. Other Loans Of Concern.In addition to the non-performing assets set forth in the table above, as of March 31, 2011, we had approximately $18.3 million of loans with respect to which known information about the possible credit problems of the borrowers or the cash flows of the security properties have caused management to have doubts as to the ability of the borrowers to comply with present loan repayment terms and which may result in the future inclusion of such items in the non-performing asset categories.Although management believes that these loans are adequately secured and no material loss is expected, certain circumstances may cause the borrower to be unable to comply with the present loan repayment terms at some future date. These loans have been considered in management's determination of our allowance for loan losses. In addition to the $18.3 million in loans mentioned above, we have $43.4 million in additional loans which we monitor. These loans are generally performing substantially in accordance with the loan 15 terms but exhibit characteristics such as insufficient cash flow or occasional delinquencies which we monitor for deterioration. Of the $43.4 million, $17.6 million is comprised of residential real estate and consumer loans and $25.8 million are commercial real estate and business loans. Classified Assets.Federal regulations provide for the classification of loans and other assets, such as debt and equity securities considered by the Office of Thrift Supervision to be of lesser quality, as "substandard," "doubtful" or "loss."An asset is considered "substandard" if it is inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any."Substandard" assets include those characterized by the "distinct possibility" that the insured institution will sustain "some loss" if the deficiencies are not corrected.Assets classified as "doubtful" have all of the weaknesses in those classified "substandard," with the added characteristic that the weaknesses present make "collection or liquidation in full," on the basis of currently existing facts, conditions and values, "highly questionable and improbable."Assets classified as "loss" are those considered "uncollectible" and of such little value that their continuance as assets without the establishment of a specific loss reserve is not warranted. When an insured institution classifies problem assets as either substandard or doubtful, it may establish general allowances for loan losses in an amount deemed prudent by management.General allowances represent loss allowances which have been established to recognize the risk associated with lending activities, but which, unlike specific allowances, have not been allocated to particular problem assets.When an insured institution classifies problem assets as "loss," it is required either to establish a specific allowance for losses equal to 100% of that portion of the asset so classified or to charge off such amount.An institution's determination as to the classification of its assets and the amount of its valuation allowances is subject to review by the Office of Thrift Supervision and the Federal Deposit Insurance Corporation, which may order the establishment of additional general or specific loss allowances. We regularly review the problem assets in our portfolio to determine whether any assets require classification in accordance with applicable regulations.On the basis of management’s review of our assets, at March 31, 2011, we had classified $32.4 million of our assets as substandard, $71,000 as doubtful and none as loss. The $32.4 million in classified loans is comprised primarily of residential and commercial real estate loans and commercial business loans.The $71,000 in doubtful loans is comprised of commercial business loans. Allowance for Losses on Loans and Real Estate.We provide valuation allowances for anticipated losses on loans and real estate when management determines that a significant decline in the value of the collateral has occurred, as a result of which the value of the collateral is less than the amount of the unpaid principal of the related loan plus estimated costs of acquisition and sale. In addition, we also provide allowances based on the dollar amount and type of collateral securing our loans in order to protect against unanticipated losses. Although management believes that it uses the best information available to make such determinations, future adjustments to allowances may be necessary, and net income could be significantly affected, if circumstances differ substantially from the assumptions used in making the initial determinations.See "Management's Discussion and Analysis of Financial Condition and Results of Operations- Results of Operations - Provision for Loan Losses” in Item 7 of this report and Note 2 of the Notes to Consolidated Financial Statements in Item 8 of this report. 16 The following table sets forth an analysis of our allowance for loan losses. Year Ended March 31, (Dollars in Thousands) Balance at beginning of period $ Provision charged to operations Charge-offs: Residential real estate ) Commercial Real Estate, Multifamily and Land. ) ) ) (3 ) Construction ) Home Equity ) ) Automobile ) Other ) Commercial Business ) (2 ) Recoveries: Residential real estate 43 1 11 Commercial Real Estate, Multifamily and Land. 74 1 Construction 5 20 Home Equity 6 4 Automobile 79 55 Other 13 2 9 10 26 Commercial Business 71 10 2 45 Net charge-offs ) Balance at end of period $ Ratio of net charge-offs during the period to average loans outstanding during the period % The distribution of the allowance for losses on loans at the dates indicated is summarized as follows: Residential Commercial Real Estate, Multi-Family and Land Construction Commercial Business Home Equity Consumer Total (Dollars in Thousands) March 31, 2011: Amount of loan loss allowance $ Percent of loans in each category to total loans % March 31, 2010: Amount of loan loss allowance $ Percent of loans in each category to total loans % March 31, 2009: Amount of loan loss allowance $ Percent of loans in each category to total loans % March 31, 2008: Amount of loan loss allowance $ Percent of loans in each category to total loans % March 31, 2007: Amount of loan loss allowance $ Percent of loans in each category to total loans % 17 Investment Activities Federally chartered savings institutions have the authority to invest in various types of liquid assets, including United States Treasury obligations, securities of various federal agencies, including callable agency securities, certain certificates of deposit of insured banks and savings institutions, certain bankers' acceptances, repurchase agreements and federal funds.Subject to various restrictions, federally chartered savings institutions may also invest their assets in investment grade commercial paper and corporate debt securities and mutual funds whose assets conform to the investments that a federally chartered savings institution is otherwise authorized to make directly.See "Regulation - Qualified Thrift Lender Test" below for a discussion of additional restrictions on our investment activities. The senior vice president/chief financial officer has the basic responsibility for the management of our investment portfolio, subject to the direction and guidance of the asset/liability management committee.The senior vice president/chief financial officer considers various factors when making decisions, including the marketability, maturity and tax consequences of the proposed investment.The maturity structure of investments will be affected by various market conditions, including the current and anticipated slope of the yield curve, the level of interest rates, the trend of new deposit inflows, and the anticipated demand for funds via deposit withdrawals and loan originations and purchases. The general objectives of our investment portfolio are to assist in maintaining earnings when loan demand is low and to maximize earnings while satisfactorily managing risk, including credit risk, reinvestment risk, liquidity risk and interest rate risk.See also "Management's Discussion and Analysis of Financial Condition and Results of Operations - Asset and Liability Management" in Item 7 of this Form 10-K. As a member of the Federal Home Loan Bank of Atlanta, we had $5.6 million in stock of the Federal Home Loan Bank of Atlanta at March 31, 2011, and for the year ended March 31, 2011, we received $28,000 in dividends on such stock. The contractual maturities and weighted average yields of our investment securities portfolio, excluding FHLB of Atlanta stock and Freddie Mac stock, are indicated in the following table. March 31, 2011 Within 1 Year or Less After 1 Year through 5 Years After 5 Years through 10 Years Total Investment Securities(1) Book Value Book Value Book Value Book Value Market Value (Dollars in Thousands) Federal agency obligations $ Other Total Investment Securities $ Weighted Average Yield (2) % Included in the above table are $2.0 million of securities that are callable in one year or less. The weighted average yield is not computed on a tax equivalent basis. 18 The following table sets forth the composition of our available for sale and held to maturity securities portfolios at the dates indicated.At March 31, 2011, our securities portfolio did not contain securities of any issuer with an aggregate book value in excess of 10% of our equity capital, excluding those issued by the United States Government or its agencies.See Note 1 of the Notes to Consolidated Financial Statements in Item 8 of this report for additional information on our investment securities. March 31, Book Value % of Total Book Value % of Total Book Value % of Total (Dollars in Thousands) Interest-bearing deposits with banks $ % $ % $ % Investment securities: Federal agency obligations $ % $ % $ % State agencies and commercial paper Other United States agency equity securities 39 73 Subtotal FHLB stock Total investment securities and FHLB stock $ % $ % $ % Average remaining life or term to repricing (1) 4 Years 4 Years 3 Years Excludes Freddie Mac common stock and other marketable equity securities. During fiscal 2011, the market rates paid on investment securities decreased.During fiscal 2009 through 2011, we made limited investment securities purchases due to the minimal spread between short and long term rates during most of these reporting periods. During fiscal 2009, due to the conservatorship of Fannie Mae and Freddie Mac in September, 2008 and the related restrictions on its outstanding preferred stock (including the elimination of dividends), the Company recorded an other than temporary impairment (OTTI) non-cash charge with respect to the Fannie Mae and Freddie Mac preferred stock it owned of $11,536,000. The Company sold its remaining 57,000 shares of Fannie Mae and Freddie Mac preferred stock during fiscal year 2011. Sources of Funds General.Deposits have traditionally been the principal source of our funds for use in lending and for other general business purposes. In addition to deposits, we derive funds from loan repayments, cash flows generated from operations, which includes interest credited to our deposit accounts, repurchase agreements entered into with commercial banks and FHLB of Atlanta advances. Contractual loan payments are a relatively stable source of funds, while deposit inflows and outflows and the related cost of such funds have varied widely. Borrowings may be used on a short-term basis to compensate for reductions in deposits or deposit inflows at less than projected levels and may be used on a longer-term basis to support expanded lending activities. Deposits.We attract both short-term and long-term deposits from the general public by offering a wide assortment of accounts and rates. We have been required by market conditions to rely on short-term accounts and other deposit alternatives that are more responsive to market interest rates than fixed interest rate, fixed-term certificates that were our primary source of deposits in the past. We offer regular savings 19 accounts, checking accounts, various money market accounts, fixed-rate long-term certificates with varying maturities, $100,000 or more jumbo certificates of deposit and individual retirement accounts. During fiscal 2011, 2010 and 2009 we utilized brokered deposits due to their lower relative costs. At March 31, 2011, we had total brokered deposits of $15.3 million. The following table sets forth the dollar amount of savings deposits in the various types of deposit programs offered by us at the periods indicated. March 31, (In Thousands) Passbook and statement accounts $ $ $ NOW and Super NOW accounts including non-interest bearing Money market accounts Six-month and 91 day certificates One- to five-year fixed-rate certificates Total $ $ $ The variety of deposit accounts we offer has allowed us to be competitive in obtaining funds and has allowed us to respond with flexibility (by paying rates of interest more closely approximating market rates of interest) to, although not eliminate the threat of, disintermediation (the flow of funds away from depository institutions such as thrift institutions into direct investment vehicles such as government and corporate securities). In addition, we have become much more subject to short-term fluctuations in deposit flows, as customers have become more interest rate conscious. Our ability to attract and maintain deposits, and our cost of funds, has been, and will continue to be, significantly affected by money market conditions. The following table sets forth our deposit flows during the periods indicated. Year Ended March 31, (Dollars in Thousands) Opening balance $ $ $ Net deposits(withdrawals) ) Interest credited Ending balance $ $ $ Net increase(decrease) $ ) $ $ Percent increase(decrease) %) % % During fiscal 2009, we experienced an increase in interest-bearing checking accounts due to our continued emphasis on increasing these relationships. During fiscal 2010, the change in deposits was related primarily to the utilization of brokered deposits and our continued emphasis on increasing transaction accounts. During fiscal 2011, the change in deposits was related to the decrease in loans and lower time deposit rates with continued emphasis on transaction accounts. We remained competitive on deposit rates. We may use borrowings from time to time as an alternative source of funds. See “ Borrowings.” 20 The following table contains information pertaining to the average amount of and the average rate paid on each of the following deposit categories for the periods indicated. Year Ended March 31, Average Balance Average Rate Paid Average Balance Average Rate Paid Average Balance Average Rate Paid (Dollars in Thousands) Deposit Category: Non-interest bearing demand deposits $ % $ % $ % Interest bearing demand deposits Savings deposits Time deposits Total deposits $ % $ % $ % The following table shows rate information for our certificates of deposit as indicated. Less Than 1.00% 1.00- 2.00% 2.01- 3.00% 3.01- 4.00% 4.01 and Greater Total March 31, 2011 $ March 31, 2010 $ March 31, 2009 $ The following table indicates the amount of the certificates of deposit by time remaining until maturity as of March 31, 2011. Maturity 3 Months or less Over 3 Months through 6 Months Over 6 Months through 12 Months Over 12 Months Total (Dollars in Thousands) Certificates of deposit less than $100,000 $ Certificates of deposit of $100,000 or more Total certificates of deposit $ Borrowings We generally utilize borrowings to supplement deposits when they are available at a lower overall cost to us or they can be invested at a positive rate of return.Our borrowings generally consist of advances from the FHLB of Atlanta.Each FHLB credit program has its own interest rate, which may be fixed or variable, and range of maturities. The FHLB of Atlanta may prescribe the acceptable uses to which these advances may be put, as well as limitations on the size of the advances and repayment provisions. Our borrowings, from time to time, also include securities sold under agreements to repurchase, with mortgage-backed securities or other securities pledged as collateral.At March 31, 2011, we had $1,445,000 of securities sold under agreements to repurchase which adjust with the federal funds rate. For additional information on our borrowings and securities sold under agreements to repurchase, see Notes 6 and 7 of the Notes to Consolidated Financial Statements contained in Item 8 of this report. 21 The following table sets forth information as to our borrowings and the weighted average interest rate paid on such borrowings at the dates indicated. At March 31, (Dollars in thousands) Securities sold under agreements to repurchase $ $ $ Other borrowings FHLB advances Total Borrowings $ $ $ Weighted average interest rate of borrowings % % % Information related to short-term borrowing activity from the Federal Home Loan Bank is as follows: At or for the Year Ended March 31, (Dollars in Thousands) Amount outstanding at year end $ $ $ Average interest rate on amount at year end % % % Average amount outstanding during the year $ $ $ Average interest rate during the year % % % Maximum amount outstanding during the year $ $ $ Subsidiary Activities There are no significant subsidiary activities. Competition Community faces strong competition both in originating real estate loans and in attracting deposits. Competition in originating real estate loans comes primarily from other thrift institutions, commercial banks and mortgage bankers who also make loans secured by real estate located in our market area. We compete for real estate loans principally on the basis of our interest rates and loan fees, the types of loans and the quality of services provided to borrowers. We face substantial competition in attracting deposits from other thrift institutions, commercial banks, money market and mutual funds, credit unions and other investment vehicles. Our ability to attract and retain deposits depends on our ability to provide an investment opportunity that satisfies the requirements of investors as to rate of return, liquidity, risk and other factors. We compete for these deposits by offering a variety of deposit accounts at competitive rates and convenient business hours. We consider our primary markets for deposits to be Augusta County and Hampton Roads and for mortgage loans to be Augusta and Rockingham Counties and the Hampton Roads area.We estimate that our market share of savings deposits in Augusta County is approximately 15% and our share of mortgage loans in Augusta and Rockingham Counties is less than 10%. The opening of an office by the Bank in April, 1997 in Virginia Beach, Virginia expanded the Bank’s market area to the Hampton Roads area of Virginia. 22 Regulation General.Set forth below is a brief description of certain laws and regulations that are applicable to Community Financial and Community Bank.The description of these laws and regulations, as well as descriptions of laws and regulations contained elsewhere herein, does not purport to be complete and is qualified in its entirety by reference to the applicable laws and regulations.Legislative or regulatory changes in the future could adversely affect our operations and financial condition. The Office of Thrift Supervision has extensive enforcement authority over all savings associations and their holding companies, including Community Financial and Community Bank.This enforcement authority includes, among other things, the ability to assess civil money penalties, to issue cease-and-desist or removal orders and to initiate injunctive actions.In general, these enforcement actions may be initiated for violations of laws and regulations and unsafe or unsound practices.Other actions or inactions may provide the basis for enforcement action, including misleading or untimely reports filed with the Office of Thrift Supervision.Except under certain circumstances, public disclosure of final enforcement actions by the Office of Thrift Supervision is required by law. Recently Enacted Regulatory Reform .On July21, 2010, the President signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act). The Dodd-Frank Act imposes new restrictions and an expanded framework of regulatory oversight for financial institutions, including depository institutions. In addition, the new law changes the jurisdictions of existing bank regulatory agencies and in particular transfers the regulation of federal savings associations from the Office of Thrift Supervision to the Office of Comptroller of the Currency, effective July 21, 2011. At the same time, responsibility for regulation of savings and loan holding companies will be transferred to the Board of Governors of the Federal Reserve System (Federal Reserve). The new law also establishes an independent federal consumer protection bureau within the Federal Reserve, the Consumer Financial Protection Bureau (CFPB). The following discussion summarizes significant aspects of the new law that may affect Community Bank and Community Financial.Many regulations implementing these changes have not been promulgated, so we cannot determine the full impact on our business and operations at this time. The following aspects of the Dodd-Frank Act are related to the operations of Community Bank: · Effective July 21, 2011, the Office of the Comptroller of the Currency will assume the authority and responsibilities of the Office of Thrift Supervision to regulate savings associations under the same laws as the Office of Thrift Supervision (except where modified by the Dodd-Frank Act).The regulations and policies of the Office of Thrift Supervision for savings associations will continue to apply unless and until the Office of the Comptroller of the Currency modifies them. · Effective July 21, 2011, the Federal Reserve will assume the authority and responsibilities of the Office of Thrift Supervision to regulate savings and loan holding companies under the same laws as the Office of Thrift Supervision (except where modified by the Dodd-Frank Act).The regulations and policies of the Office of Thrift Supervision for savings and loan holding companies will continue to apply unless and until modified by the Federal Reserve. · The Consumer Financial ProtectionBureau will be established within the Federal Reserve, empowered to exercise broad regulatory, supervisory and enforcement authority with respect to both new and existing consumer financial protection laws. Smaller financial institutions, like Community Bank, will be subject to supervision and enforcement by their primary federal banking regulators with respect to federal consumer financial protection laws. 23 · The Federal Deposit Insurance Act was amended to direct federal regulators to require depository institution holding companies to serve as a source of strength for their depository institution subsidiaries. · Tier1 capital treatment for "hybrid" capital items like trust preferred securities is eliminated subject to various grandfathering and transition rules. · The current prohibition on payment of interest on demand deposits is repealed, effective July21, 2011. · State consumer financial protection law will be preempted only if it would have a discriminatory effect on a federal savings association or is preempted by any other federal law. The Office of the Comptroller of the Currency must make a preemption determination with respect to a state consumer financial protection law on a case-by-case basis with respect to a particular state law or other state law with substantively equivalent terms. · Deposit insurance is permanently increased to $250,000 and unlimited deposit insurance for noninterest-bearing transaction accounts is extended through December 31, 2013. · The Deposit insurance assessment base is the depository institution's total average assets minus the sum of its average tangible equity during the assessment period. The following aspects of the Dodd-Frank Act are related to the operations of Community Financial: · Savings and loan holding companies will be subject to the same capital requirements as bank holding companies five years after enactment. Currently, a bank holding company with less than $500 million in assets is subject to capital requirements on a bank-only basis (except in certain unusual cases). · The Securities and Exchange Commission is authorized to adopt rules requiring public companies to make their proxy materials available to shareholders for nomination of their own candidates for election to the board of directors. · Public companies are required to provide their shareholders with a non-binding vote: (i)at least once every three years on the compensation paid to executive officers, and (ii)at least once every six years on whether they should have a "say on pay" vote every one, two or three years. · A separate, non-binding shareholder vote is required regarding golden parachutes for named executive officers when a shareholder vote takes place on mergers, acquisitions, dispositions or other transactions that would trigger the parachute payments. · Securities exchanges are required to prohibit brokers from using their own discretion to vote shares not beneficially owned by them for certain "significant" matters, which include votes on the election of directors, executive compensation matters, and any other matter determined to be significant. · Stock exchanges, which does not include the OTC BulletinBoard, are prohibited from listing the securities of any issuer that does not have a policy providing for (i)disclosure of its policy on incentive compensation payable on the basis of financial information reportable under the 24 securities laws, and (ii)the recovery from current or former executive officers, following an accounting restatement triggered by material noncompliance with securities law reporting requirements, of any incentive compensation paid erroneously during the three-year period preceding the date on which the restatement was required that exceeds the amount that would have been paid on the basis of the restated financial information. · Disclosure in annual proxy materials is required concerning the relationship between the executive compensation paid and the financial performance of the issuer. · Smaller reporting companies are exempt from complying with the internal control auditor attestation requirements of Section404(b) of the Sarbanes-Oxley Act. Federal Regulation of Savings Associations.Community Bank, as a federally chartered savings bank, is subject to regulation and oversight by the Office of Thrift Supervision extending to all aspects of its operations.This regulation of Community Bank is intended for the protection of depositors and the insurance of accounts fund and not for the purpose of protecting shareholders.Community Bank is required to maintain minimum levels of regulatory capital and is subject to some limitations on the payment of dividends to Community Financial.See “- Regulatory Capital Requirements” and “- Limitations on Dividends and Other Capital Distributions.”Community Bank also is subject to regulation and examination by the Federal Deposit Insurance Corporation, which insures the deposits of Community Bank to the maximum extent permitted by law. We are subject to periodic examinations by the Office of Thrift Supervision.During these examinations, the examiners may require Community Bank to provide for higher general or specific loan loss reserves, which can impact our capital and earnings.As a federal savings bank, Community Bank is subject to a semi-annual assessment, based upon its total assets, to fund the operations of the Office of Thrift Supervision. The Office of Thrift Supervision has adopted guidelines establishing safety and soundness standards on such matters as loan underwriting and documentation, asset quality, earnings standards, internal controls and audit systems, interest rate risk exposure and compensation and other employee benefits.Any institution regulated by the Office of Thrift Supervision that fails to comply with these standards must submit a compliance plan. Insurance of Accounts and Regulation by the FDIC. As insurer, the FDIC imposes deposit insurance premiums and is authorized to conduct examinations of and to require reporting by FDIC-insured institutions.It also may prohibit any FDIC-insured institution from engaging in any activity the FDIC determines by regulation or order to pose a serious risk to the fund.The FDIC also has the authority to initiate enforcement actions against savings institutions, after giving the Office of Thrift Supervision an opportunity to take such action.Insurance of deposits may be terminated by the FDIC upon a finding that the institution has engaged in unsafe or unsound practices, is in an unsafe or unsound condition to continue operations or has violated any applicable law, regulation, rule, order or condition imposed by the FDIC or written agreement with the FDIC.We are not aware of any practice, condition or violation that might lead to termination of Community Bank’s deposit insurance. Community Bank is a member of the Deposit Insurance Fund (DIF), which is administered by the FDIC.Deposits are insured up to the applicable limits by the FDIC, backed by the full faith and credit of the United States Government. The basic deposit insurance limit is $250,000. The FDIC assesses deposit insurance premiums on each insured institution quarterly based on annualized rates for one of four risk categories.Each institution is assigned to one of four risk categories 25 based on its capital, supervisory ratings and other factors.Well capitalized institutions that are financially sound with only a few minor weaknesses are assigned to Risk Category I.Risk Categories II, III and IV present progressively greater risks to the DIF.Under the rules in effect through March 31, 2011, a range of initial base assessment rates applied to each Risk Category, subject to adjustments based on an institution’s unsecured debt, secured liabilities and brokered deposits, such that the total base assessment rates after adjustments ranged from 7 to 24 basis points for Risk Category I, 17 to 43 basis points for Risk Category II, 27 to 58 basis points for Risk Category III, and 40 to 77.5 basis points for Risk Category IV. As required by the Dodd-Frank Act, the FDIC adopted rules effective April 1, 2011, under which insurance premium assessments are based on an institution's total assets minus its tangible equity (defined as Tier 1 capital) instead of its deposits.Under these rules, an institution with total assets of less than $10 billion is assigned to a Risk Category as described above, and a range of initial base assessment rates applies to each category, subject to adjustment downward based on unsecured debt issued by the institution and, except for an institution in Risk Category I, adjustment upward if the institution’s brokered deposits exceed 10% of its domestic deposits, to produce total base assessment rates.Total base assessment rates range from 2.5 to 9 basis points for Risk Category I, 9 to 24 basis points for Risk Category II, 18 to 33 basis points for Risk Category III, and 30 to 45 basis points for Risk Category IV, all subject to further adjustment upward if the institution holds more than a de minimis amount of unsecured debt issued by another FDIC-insured institution. The FDIC may increase or decrease its rates by 2.0 basis points without further rulemaking.In an emergency, the FDIC may also impose a special assessment. As a result of a decline in the reserve ratio (the ratio of the DIF to estimated insured deposits) and concerns about expected failure costs and available liquid assets in the DIF, the FDIC adopted a rule requiring each insured institution to prepay on December 30, 2009 the estimated amount of its quarterly assessments for the fourth quarter of 2009 and all quarters through the end of 2012 (in addition to the regular quarterly assessment for the third quarter which was due on December 30, 2009).The prepaid amount is recorded as an asset with a zero risk weight and the institution will continue to record quarterly expenses for deposit insurance.For purposes of calculating the prepaid amount, assessments were measured at the institution’s assessment rate as of September 30, 2009, with a uniform increase of 3 basis points effective January 1, 2011, and were based on the institution’s assessment base for the third quarter of 2009, with growth assumed quarterly at annual rate of 5%.If events cause actual assessments during the prepayment period to vary from the prepaid amount, institutions will pay excess assessments in cash or receive a rebate of prepaid amounts not exhausted after collection of assessments due on June 30, 2013, as applicable.Collection of the prepayment does not preclude the FDIC from changing assessment rates or revising the risk-based assessment system in the future.The balance of Community Bank’s prepaid assessment at March 31, 2011 was $1.5 million. The Dodd-Frank Act establishes 1.35% as the minimum reserve ratio. The FDIC has adopted a plan under which it will meet this ratio by September 30, 2020, the deadline imposed by the Dodd-Frank Act.The Dodd-Frank Act requires the FDIC to offset the effect on institutions with assets less than $10 billion of the increase in the statutory minimum reserve ratio to 1.35% from the former statutory minimum of 1.15%.The FDIC has not yet announced how it will implement this offset.In addition to the statutory minimum ratio, the FDIC must designate a reserve ratio, known as the designated reserve ratio or DRR, which may exceed the statutory minimum.The FDIC has established 2.0% as the DRR. The FDIC has authority to increase insurance assessments.A significant increase in insurance premiums would likely have an adverse effect on the operating expenses and results of operations of the Bank. There can be no prediction as to what insurance assessment rates will be in the future. 26 In addition to the assessment for deposit insurance, through 2019, institutions are required to make payments on bonds issued in the late 1980s by the Financing Corporation to recapitalize a predecessor deposit insurance fund. This payment is established quarterly and during the four quarters ending March 31, 2011 averaged 1.025 basis points of assessable deposits. Transactions with Affiliates.Transactions between Community Bank and its affiliates generally are required to be on terms as favorable to the institution as transactions with non-affiliates, and certain of these transactions, such as loans to an affiliate, are restricted to a percentage of Community Bank's capital.In addition, Community Bank may not lend to any affiliate engaged in activities not permissible for a bank holding company or acquire the securities of most affiliates.Community Financial is an affiliate of Community Bank. Regulatory Capital Requirements.To be considered well capitalized, an institution must have a ratio of Tier 1 capital to adjusted total assets of at least 5.0%, a ratio of Tier 1 capital to risk-weighted assets of at least 6.0%, and a ratio of total capital to risk-weighted assets of at least 10.0% and not be subject to any agreement, order or directive of the OTS to meet and maintain any specific capital measure.Tier 1 capital generally consists of common stockholders’ equity, retained earnings and certain noncumulative perpetual preferred stock, plus certain intangibles.At March 31, 2011, Community Bank had no intangibles in Tier 1 capital. Total capital consists of Tier 1 and Tier 2 capital.Tier 2 capital generally consists of certain permanent and maturing capital instruments that do no qualify as Tier 1 capital and up to 1.25% of risk-weighted assets in allowance for loan and lease losses.The amount of Tier 2 capital includable in total capital may not exceed the amount of Tier 1 capital.Risk-weighted assets are determined by assigning a risk weight ranging from 0% to 100% to all assets and certain off-balance sheet items. To be adequately capitalized, an institution must have a ratio of Tier 1 capital to adjusted total assets of at least 4.0%, a ratio of Tier 1 capital to risk-weighted assets of at least 4.0% and a ratio of total capital to risk-weighted assets of at least 8.0%.At March 31, 2011, Community Bank was well capitalized.The Office of Thrift Supervision is authorized to require federal savings banks on a case-by-case basis to maintain an additional amount of total capital to account for concentration of credit risk, level of interest rate risk, equity investments in non-financial companies and the risk of non-traditional activities. The Office of Thrift Supervision is authorized, and under certain circumstances required, to take certain actions against savings banks that are not at least adequately capitalized.Any such institution must submit a capital restoration plan and until such plan is approved by the Office of Thrift Supervision may not increase its assets, acquire another institution, establish a branch or engage in any new activities, and generally may not make capital distributions.Additional restrictions may apply, including a forced merger, acquisition, or liquidation of the institution.The Office of Thrift Supervision generally is authorized to reclassify an institution into a lower capital category and impose the restrictions if the institution is engaged in unsafe or unsound practices or is in an unsafe or unsound condition.The imposition by the Office of Thrift Supervision of any of these measures on Community Bank may have a substantial adverse effect on our operations and profitability.Regulatory capital is discussed further in Note 11 of the Notes to Consolidated Financial Statements contained in Item 8 of this report. Any institution that meets the requirement to be “adequately capitalized” and not the requirements to be “well capitalized” may not accept, renew or rollover brokered deposits without a waiver from the FDIC.An institution that does not meet the requirements to be “adequately capitalized” may not accept, renew or rollover brokered deposits.Brokered deposits include deposits solicited by the institution or its employees if the interest rates on such deposits exceed certain thresholds. 27 Limitations on Dividends and Other Capital Distributions.Office of Thrift Supervision regulations impose various restrictions on the ability of Community Bank to make distributions of capital, which include dividends, stock redemptions or repurchases, cash-out mergers and other transactions charged to the capital account.Community Bank must file a notice or application with the Office of Thrift Supervision before making any capital distribution.Community Bank generally may make capital distributions during any calendar year in an amount up to 100% of net income for the year-to-date plus retained net income for the two preceding years, so long as it is well-capitalized after the distribution.If, however, Community Bank proposes to make a capital distribution when it does not meet (or will not meet following the proposed capital distribution) the requirements to be adequately capitalized or to make a distribution that will exceed these net income limitations, it must obtain Office of Thrift Supervision approval prior to making such distribution.The Office of Thrift Supervision may object to any distribution based on safety and soundness concerns. Community Financial is not subject to Office of Thrift Supervision regulatory restrictions on the payment of dividends.Dividends from Community Financial, however, may depend, in part, upon its receipt of dividends from Community Bank. Issuance of preferred stock under the TARP and CPP restricts the Company from increasing its dividend distribution to stockholders without approval from the Office of Thrift Supervision. Qualified Thrift Lender Test.All savings associations, including Community Bank, are required to meet a qualified thrift lender test to avoid certain restrictions on their operations. This test requires a savings association to have at least 65% of its portfolio assets (as defined by statute) in qualified thrift investments on a monthly average for nine out of every 12 months on a rolling basis. As an alternative, the savings association may maintain 60% of its assets in those assets specified in Section 7701(a)(19) of the Internal Revenue Code. Under either test, such assets primarily consist of residential housing related loans and investments. At March 31, 2011, Community Bank met the test and has always met the test since its effective date. Any savings institution that fails to meet the qualified thrift lender test must convert to a national bank, unless it re-qualifies as a qualified thrift lender and thereafter remains a qualified thrift lender.If an institution that fails the qualified thrift lender test is controlled by a holding company (unless the institution re-qualifies in timely fashion after first failing the test), then within one year after the failure, the holding company must register as a bank holding company and become subject to all restrictions on bank holding companies. See"-Holding Company Regulation." Community Reinvestment Act.Under the Community Reinvestment Act, every FDIC-insured institution has a continuing and affirmative obligation consistent with safe and sound banking practices to help meet the credit needs of its entire community, including low and moderate income neighborhoods. The Community Reinvestment Act does not establish specific lending requirements or programs for financial institutions nor does it limit an institution’s discretion to develop the types of products and services that it believes are best suited to its particular community, consistent with the Act. The Community Reinvestment Act requires the Office of Thrift Supervision, in connection with the examination of Community Bank, to assess the institution’s record of meeting the credit needs of its community and to take such record into account in its evaluation of certain applications, such as a merger or the establishment of a branch, by Community Bank. An unsatisfactory rating may be used as the basis for the denial of an application by the Office of Thrift Supervision. Community Bank was examined for Community Reinvestment Act compliance in November, 2010 and received a rating of “Satisfactory”. Holding Company Regulation.Community Financial is a unitary savings and loan holding company subject to regulatory oversight by the Office of Thrift Supervision. As such, we are required to register and file reports with the Office of Thrift Supervision and are subject to regulation and 28 examination by the Office of Thrift Supervision. In addition, the Office of Thrift Supervision has enforcement authority over us and our non-savings association subsidiaries, which also permits the Office of Thrift Supervision to restrict or prohibit activities that are determined to be a serious risk to the subsidiary savings association. As a unitary savings and loan holding company that acquired Community Bank before May 4, 1999, we generally are not subject to activity restrictions. If we acquire control of one or more additional savings associations as a separate subsidiary, our activities and those of any of our subsidiaries (other than Community Bank or any other insured savings association) would become subject to such restrictions unless such other associations each qualify as a QTL and were acquired in supervisory acquisitions. Federal Securities Laws.The stock of Community Financial is registered with the SEC under the Securities Exchange Act of 1934, as amended.Community Financial is subject to the information, proxy solicitation, insider trading restrictions and other requirements of the SEC under the Securities Exchange Act of 1934. The SEC and the NASDAQ have adopted regulations and policies under the Sarbanes-Oxley Act of 2002 that apply to Community Financial as a registered company under the Securities Exchange Act of 1934 and a NASDAQ-traded company.The stated goals of these Sarbanes-Oxley requirements are to increase corporate responsibility, provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws.The SEC and NASDAQ Sarbanes-Oxley-related regulations and policies include very specific additional disclosure requirements and corporate governance rules.The Sarbanes-Oxley Act represents significant federal involvement in matters traditionally left to state regulatory systems, such as the regulation of the accounting profession, and to state corporate law, such as the relationship between a board of directors and management and between a board of directors and its committees. Captial Purchase Program.On December 19, 2008, as part of the Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”) of the United States Department of the Treasury (“Treasury”), the Company entered into a Letter Agreement and Securities Purchase Agreement (collectively, the “Purchase Agreement”) with Treasury, pursuant to which the Company (i) sold to Treasury 12,643 shares of the Company’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series A Preferred Stock”), having a liquidation preference amount of $1,000 per share, for a purchase price of $12.6 million in cash and (ii) issued to Treasury a ten-year warrant (the “Warrant”) to purchase 351,194shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”), at an exercise price of $5.40 per share. The Series A Preferred Stock qualified as Tier 1 capital and will pay cumulative dividends on the liquidation preference amount on a quarterly basis at a rate of 5% per annum for the first five years, and 9% per annum thereafter.Subject to the prior approval of the Board of Governors of the Federal Reserve System, the Series A Preferred Stock is redeemable at the option of the Company in whole or in part at a redemption price of 100% of the liquidation preference amount plus any accrued and unpaid dividends. The enactment of ARRA on February17, 2009 permits the Company to repay the Treasury without penalty and without the need to raise new capital, subject to the Treasury’s consultation with the recipient’s appropriate regulatory agency.Additionally, upon repayment the Treasury will liquidate all outstanding warrants at their current market value. The Series A Preferred Stock and the Warrant were issued in a private placement exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”).In 29 accordance with the Purchase Agreement, the Company subsequently registered the Series A Preferred Stock, the Warrant and the shares of Common Stock underlying the Warrant under the Securities Act. Federal and State Taxation Federal Taxation.Savings associations such as Community Bank that meet certain definitional tests relating to the composition of assets and other conditions prescribed by the Internal Revenue Code of 1986, as amended, had been permitted to establish reserves for bad debts and to make annual additions thereto which could, within specified formula limits, be taken as a deduction in computing taxable income for federal income tax purposes. The amount of the bad debt reserve deduction for “non-qualifying loans” was computed under the experience method. The amount of the bad debt reserve deduction is now actual net charge-offs. As a result, the Bank must recapture as taxable income that portion of the reserve that exceeds the amount that could have been taken under the experience method for post- 1987 tax years. At March 31, 2011, Community Bank’s had no excess reserves to be recaptured. In addition to the regular income tax, corporations, including savings associations such as Community Bank, generally are subject to a minimum tax. An alternative minimum tax is imposed at a minimum tax rate of 20% on alternative minimum taxable income, which is the sum of a corporation’s regular taxable income (with certain adjustments) and tax preference items, less any available exemption. The alternative minimum tax is imposed to the extent it exceeds the corporation’s regular income tax and net operating losses can offset no more than 90% of alternative minimum taxable income. To the extent earnings appropriated to a savings association’s bad debt reserves for “qualifying real property loans” and deducted for federal income tax purposes exceed the allowable amount of such reserves computed under the experience method and to the extent of the association’s supplemental reserves for losses on loans (“Excess”), such Excess may not, without adverse tax consequences, be utilized for the payment of cash dividends or other distributions to a shareholder (including distributions on redemption, dissolution or liquidation) or for any other purpose (except to absorb bad debt losses). Community Financial and Community Bank file consolidated federal income tax returns on a fiscal year basis. Savings associations, such as the Community Bank, that file federal income tax returns as part of a consolidated group are required by applicable Treasury regulations to reduce their taxable income for purposes of computing the percentage bad debt deduction for losses attributable to activities of the non-savings association members of the consolidated group that are functionally related to the activities of the savings association member. Our federal income tax returns and our consolidated subsidiary for the last three years are open to possible audit by the Internal Revenue Service. In the opinion of management, any examination of still open returns (including returns of subsidiaries and predecessors of, or entities merged into, Community Bank) would not result in a deficiency which could have a material adverse effect on the financial condition of Community Financial and our consolidated subsidiaries. Virginia Taxation.We conduct our business in Virginia and consequently are subject to the Virginia corporate income tax. The Commonwealth of Virginia imposes a corporate income tax on a basis similar to federal income tax at a rate of 6% on Virginia taxable income. Executive Officers The following information as to the business experience during the past five years is supplied with respect to executive officers of Community Financial. Except as otherwise indicated, the persons named have served as officers of Community Financial since it became the holding company of Community Bank, and all offices and positions described below are also with Community Bank. 30 Norman C. Smiley, III, age 49,was appointed President of Community Bank in March, 2008, and effective April 30, 2010, became the President and Chief Executive Officer of Community Financial and Community Bank.Prior to joining the Company in April 1996, Mr. Smiley was a Branch Manager for First Virginia where he was employed for 14 years.He is a 1987 graduate of the Virginia Bankers School of Bank Management at the University of Virginia and a 2001 graduate of the American Bankers Association Stonier Graduate School of Banking at Georgetown University.Mr. Smiley is currently a Board member of the American Frontier Museum and the Staunton Redevelopment Housing Authority. He is a past Board member of the Coordinated Area Transportation System, Big Brothers/Big Sisters, Salvation Army, the Red Cross, the City of Staunton Board of Zoning Appeals and past Elder of the First Presbyterian Church. R. Jerry Giles, age 62, is our Chief Financial Officer and Senior Vice President, a position he has held since April 1994. Prior to joining the Company in April 1994, Mr. Giles was a Certified Public Accountant in public accounting and the Chief Financial Officer with a savings bank for eleven years. Benny N. Werner, age 62, is our Senior Vice President and Chief Operations Officer, a position he has held since May 1998. Prior to joining the Company, Mr. Werner was employed by Crestar for three years as President-Warrenton area and employed by Jefferson Savings and Loan, Warrenton, Virginia as Senior Vice President of Retail Banking for seventeen years. Lyle A. Moffett, age 42, is our Senior Vice President of Lending, a position he has held since March, 2008. Mr. Moffett joined Community Bank in 1997 and was Vice President and Commercial Loan Officer prior to his current position. John J. Howerton, age 53, is our Senior Vice President of Retail Banking, a position he has held since September, 2008. Mr. Howerton has been employed in the banking industry since 1982 and prior to joining the Company, Mr. Howerton was the Senior Vice President of Retail Banking with Stellar One. Clarence W. Keel, age 64, is the Senior Vice President in our Hampton Roads Region, a position he has held since March, 2010. Mr. Keel has been employed in the banking industry since 1971 and prior to joining the Company, Mr. Keel was the Senior Vice President and Manager of Shareholder Services with BB&T Corporation. Employees At March 31, 2011, we had a total of 162 employees, including 22 hourly employees. None of our employees are represented by any collective bargaining group. Management considers our employee relations to be good. ITEM 1A.RISK FACTORS – Not required by smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS– Not required by smaller reporting companies. 31 ITEM2.PROPERTIES The following table sets forth information at March 31, 2011, with respect to our retail and operational offices, furniture and equipment.We believe that our current facilities are adequate to meet our present and foreseeable need Location Opened Owned or Lease Expiration Gross Square Footage Net Book Value at March 31, 38 North Central Avenue Staunton, Virginia Owned $1,266,000 2934 West Main Street Waynesboro, Virginia Owned 513,000 2658 Stuarts Draft Highway Stuarts Draft, Virginia Owned 872,000 621 Nevan Road Virginia Beach, Virginia 785,000 101 Community Way Staunton, Virginia 591,000 2134 Raphine Road, Raphine, Virginia 31,000 21 Dick Huff Lane Verona, Virginia Owned 927,000 123 West Frederick Street (1) Staunton, Virginia Owned 1201 Lake James Drive Virginia Beach, Virginia 199,000 463 Hidden Creek Lane Harrisonburg, Virginia 21,000 102 Walker Street Lexington, Virginia 152,000 211 West Frederick Street (1) Staunton, Virginia Owned 281,000 128 West 21st Street Buena Vista, Virginia Owned (1) Operational offices Our accounting and record-keeping activities are maintained on an in-house computer system. The net book value of our computer equipment at March 31, 2011 was $38,079. 32 ITEM 3.LEGAL PROCEEDINGS There are no material pending legal proceedings to which we or our subsidiary is a party or to which any of our property is subject. Item 4.(Removed and reserved) PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES As of May 31, 2011, there were approximately 455 holders of record of Community Financial common stock.Community Financial common stock is traded on The Nasdaq Capital Market under the symbol “CFFC.”The number of shareholders of record does not reflect persons or entities who hold their stock in nominee or “street” name. The following tables present the high, low and closing sales prices of our common stock as reported by the Nasdaq Stock Market during the last two fiscal years and the common dividends declared by us for the stated periods. Fiscal 2011 High Low Close Dividend Declared March 2011 $ December 2010 September 2010 June 2010 Fiscal 2010 High Low Close Dividend Declared March 2010 $ December 2009 September 2009 June 2009 The Board of Directors of Community Financial makes dividend payment decisions with consideration of a variety of factors, including earnings, financial condition, market considerations and regulatory restrictions.Our ability to pay dividends is limited by restrictions imposed by the Virginia Stock Corporation Act, contractually pursuant to our participation in the U.S. Treasury’s CPP and indirectly by the Office of Thrift Supervision.Restrictions on dividend payments from Community Bank to Community Financial (Community Financials’ primary source of funds for the payment of dividends to its stockholders) are described in Note 10 of the Notes to Consolidated Financial Statements contained in Item 8 of this Form 10-K. The Equity Compensation Plan information contained in Item 12 of this Form 10-K is incorporated herein by reference.No stock was repurchased by the Company during the fourth quarter of fiscal 2011.Our ability to repurchase stock is limited as a result of our participation in the U.S. Treasury’s CCP and, indirectly, by the Office of Thrift Supervision. 33 ITEM 6. SELECTED FINANCIAL DATA At March 31, (In thousands) Selected Financial Condition Data: Total assets $ Loans receivable, net Investment securities and other earning assets(1) Real estate owned, net Deposits Advances and other borrowed money Stockholders’ equity Year Ended March 31, (In thousands) Selected Operations Data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Service charges and fees Securities impairment ) Other noninterest income(2) Noninterest expenses Income (loss) before income taxes ) Income taxes (benefit) ) Net income (loss) $ $ $ ) $ $ Amortization of discount on preferred stock ) ) ) - - Cumulative dividends on preferred stock ) ) ) - - Net income (loss) available to common stockholders $ $ $ ) $ $ At or For the Year Ended March 31, Other Data: Average interest-earning assets to average interest bearing liabilities % Average interest rate spread during year Non-performing assets to total assets Return on assets (ratio of net income to average total assets) ) Return on equity (ratio of net income to average total equity) ) Equity-to-assets ratio (ratio of average equity to average assets) Allowance for loan losses to loans receivable, net Allowance for loan losses to non-performing loans Per Common Share Data: (3) Net income (loss)-diluted $ $ $ ) $ $ Book value Dividends-common Dividend payout ratio-common % Number of full-service offices 11 11 11 10 10 Includes federal funds sold, securities purchased under resale agreements and overnight deposits. Other income includes customer service fees and commissions, gain or loss on disposal of property and other items. Per share data for the periods presented has been restated to reflect the 2-for-1 stock split declared on July 26, 2006, as applicable. 34 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview Community Financial Corporation is a Virginia corporation. Certain of the information presented herein relates to Community Bank, a wholly owned subsidiary of Community Financial.Community Financial and Community Bank, like all thrift institutions and their holding companies, are subject to comprehensive regulation, examination and supervision by the Office of Thrift Supervision and the Federal Deposit Insurance Corporation. The following information is intended to provide investors a better understanding of our financial position and the operating results of Community Financial Corporation and its subsidiary, Community Bank. This discussion is primarily from management’s perspective and may not contain all information that is of importance to the reader. Accordingly, the information should be considered in the context of the consolidated financial statements and other related information contained herein. Our net income is primarily dependent on the difference or spread between the average yield earned on loans and investments and the average rate paid on deposits and borrowings, as well as the relative amounts of such assets and liabilities. The interest rate spread is affected by regulatory, economic and competitive factors that influence interest rates, loan demand and deposit flows.Like other financial institutions, we are subject to interest rate risk to the degree that our interest bearing liabilities, primarily deposits and borrowings with short and medium term maturities, mature or reprice more rapidly, or on a different basis, than interest earning assets, primarily loans with longer term maturities than deposits and borrowings. While having liabilities that mature or reprice more frequently on average than assets may be beneficial in times of declining interest rates, such an asset/liability structure may result in lower net income or net losses during periods of rising interest rates, unless offset by other noninterest income. Our net income is also affected by, among other things, fee income, asset quality, provision for loan losses, operating expenses and income taxes. The primary factor contributing to our decrease in net income for the fiscal year was the increase in the provision for loan losses, partially offset by a 9.2% increase in our net interest income for the current fiscal year compared to the prior fiscal year. The primary factor contributing to the increase in net interest income for the fiscal year ended March 31, 2011 was an increase in the interest rate spread. The increased interest rate spread is primarily attributable to a reduction in the cost of our interest-bearing liabilities due to the repricing of these liabilities during the current low interest rate environment. The aggressive rate reductions in prior fiscal years resulted in a timing difference in the repricing of assets and liabilities. We will monitor the impact a change in interest rates may have on both the growth in interest-earning assets and our interest rate spread. The pace and extent of future interest rate changes will impact our loan growth and interest rate spread, as well as interest rate adjustments on certain adjustable rate loans that are subject to caps. Utilization of brokered deposits and management’s emphasis on increasing low and no interest bearing transaction accounts has impacted the composition of our interest-bearing liabilities. Deposits were the primary source of funding during the fiscal year ended March 31, 2011. We acquired lower cost brokered deposits and low interest bearing transaction accounts during the fiscal year to replace higher cost time deposits.While we have the capacity to continue to utilize borrowings to meet funding needs, management recognizes the practical long-term limitations of such a funding strategy. Management is also cognizant of the potential for compression in our net interest margin related to the need to acquire funds and the pace of interest rate changes. Management will continue to monitor the level of deposits and borrowings in relation to the current interest rate environment. 35 Critical Accounting Policies General.Our financial statements are prepared in accordance with accounting principles generally accepted in the United States (“GAAP”). The financial information contained within our financial statements is, to a significant extent, financial information that is based on measures of the financial effects of transactions and events that have already occurred. A variety of factors could affect the ultimate value that is obtained either when earning income, recognizing an expense, recovering an asset or relieving a liability. We use historical loss factors as one factor in determining the inherent loss that may be present in our loan portfolio. Actual losses could differ significantly from the historical factors that we use. In addition, GAAP itself may change from one previously acceptable method to another method. Although the economics of our transactions would be the same, the timing of events that would impact our transactions could change. Allowance for Loan Losses.The allowance for loan losses is an estimate of the losses that may be sustained in our loan portfolio. The allowance is based on two basic principles of accounting: (i) that losses be accrued when they are probable of occurring and estimable and (ii) that losses be accrued based on the differences between the value of collateral, present value of future cash flows or values that are observable in the secondary market, and the loan balance. The allowance for loan losses is maintained at a level considered by management to be adequate to absorb future loan losses currently inherent in the loan portfolio.Management's assessment of the adequacy of the allowance is based upon type and volume of the loan portfolio, past loan loss experience, existing and anticipated economic conditions, and other factors which deserve current recognition in estimating future loan losses.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available.Additions to the allowance are charged to operations.Subsequent recoveries, if any, are credited to the allowance.Loans are charged-off partially or wholly at the time management determines collectibility is not probable.Management's assessment of the adequacy of the allowance is subject to evaluation and adjustment by our regulators. The allowance consists of specific, general and unallocated components.The specific component relates to loans that are classified as either doubtful or substandard.For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.The general component covers special mention and non-classified loans and is based on historical loss experience adjusted for qualitative factors.An unallocated component may be maintained to cover uncertainties that could affect management’s estimate of probable losses.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. The Corporation uses real estate appraisal, discounted cash flows or other appropriate methods to determine the value of impaired loans. With the use of these methods, the Corporation provides valuation allowances for anticipated losses when management determines that a decline in the value of the collateral or expected cash flows has occurred.Updated appraisals are obtained periodically and in those instances where management has reason to believe a material change may have occurred in the fair value of the collateral.Evaluation of impairment requires judgment and estimates and management uses all relevant and timely information available to determine specific reserves on impaired loans, including appraisals and cash flow analysis.Loans are partially or completely charged off in the period when they are deemed uncollectible in accordance with ASC 310-35. 36 Large groups of smaller balance homogeneous loans are collectively evaluated for impairment.Accordingly, we do not separately identify individual consumer and residential loans for impairment disclosures, unless such loans are the subject of a restructuring agreement. These loans were included in the allowance calculation as pools of loans in the general component with allocations based on historic charge-offs and qualitative factor adjustments deemed appropriate by management for these types of loans and their nonaccrual status. In preparing consolidated financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of deferred tax assets, the valuation of real estate owned and the fair value of financial instruments. Asset/Liability Management Management believes it is important to manage the relationship between interest rates and the effect on our net portfolio value.This approach calculates the difference between the present value of expected cash flows from assets and the present value of expected cash flows from liabilities, as well as cash flows from off-balance sheet contracts.Management of our assets and liabilities is done within the context of the marketplace, but also within limits established by the board of directors on the amount of change in net portfolio value which is acceptable given certain interest rate changes. Presented in the following table, as of March 31, 2011 and 2010, is an analysis of our interest rate risk as measured by changes in net portfolio value for instantaneous and sustained parallel shifts in the yield curve and compared to our board policy limits.Information is presented in accordance with Office of Thrift Supervision regulations and based on its assumptions.The Board limits have been established with consideration of the dollar impact of various rate changes and our capital position. The Board limit has been established as a minimum percentage of the Company’s net portfolio value. Our net portfolio values at March 31, 2011 were within the parameters set by the Board of Directors.As illustrated in the table, net portfolio value is not significantly impacted by rising or falling rates as of the date indicated. March 31, 2011 March 31, 2010 Change in Interest Rate (Basis Points) Board Limit NPV as % of Assets $ Change in NPV NPV as % of Assets $ Change in NPV NPV as % of Assets (Dollars in Thousands) +200 7 12.3% 11.3% +100 8 985 (142) -0- 9 -100 8 (1,306) -200 7 Generally, management strives to maintain a neutral position regarding interest rate risk.In the current interest rate environment, our customers are interested in obtaining long-term credit products and short-term savings products.Management has taken action to counter this trend.A significant effort has been made to reduce the duration and average life of our interest-earning assets. As of March 31, 2011, approximately 77.6% of our gross loan portfolio consisted of loans which reprice during the life of the loan. Applications are taken and processed for customers seeking longer term fixed-rate mortgage loans, 15 to 30 years, with the loan being closed and retained by other organizations. 37 On the deposit side, management has worked to reduce the impact of interest rate changes by emphasizing non-interest bearing or low interest deposit products and maintaining competitive pricing on longer term certificates of deposit.We have also used Federal Home Loan Bank advances to provide funding for loan originations and to provide liquidity as needed. In managing our asset/liability mix, depending on the relationship between long- and short-term interest rates, market conditions and consumer preference, we may place somewhat greater emphasis on maximizing our net interest income than on strictly matching the interest rate sensitivity of our assets and liabilities. We believe the increased net income that may result from an acceptable mismatch in the actual maturity or repricing of our asset and liability portfolio can provide sufficient returns to justify the increased exposure to sudden and unexpected increases in interest rates which may result from such a mismatch. We have established limits, which may change from time to time, on the level of acceptable interest rate risk. There can be no assurance, however, that in the event of an adverse change in interest rates, our efforts to limit interest rate risk will be successful. As with any method of measuring interest rate risk, certain shortcomings are inherent in the method of analysis presented in the foregoing table.For example, although certain assets and liabilities may have similar maturities or periods to repricing, they may react in different degrees to changes in market interest rates.Also, the interest rates on certain types of assets and liabilities may fluctuate in advance of changes in market interest rates, while interest rates on other types may lag behind changes in market rates.Additionally, certain assets, such as adjustable-rate mortgage loans, have features which restrict changes in interest rates on a short-term basis and over the life of the asset. Further, in the event of a change in interest rates, expected rates of prepayments on loans and early withdrawals from certificates could likely deviate significantly from those assumed in calculating the information in the table above.Finally, the ability of many borrowers to service their debt may decrease in the event of an interest rate increase.We consider all of these factors in monitoring our exposure to interest rate risk. 38 Average Balances, Interest Rates and Yields The following table sets forth certain information relating to categories of our interest-earning assets and interest-bearing liabilities for the periods indicated.All average balances are computed on a daily basis.Non-accruing loans have been included in the table as loans carrying a zero yield. The yields have not been adjusted for tax preferences. Year Ended March 31, Average Balance Interest Yield/ Cost Average Balance Interest Yield/ Cost Average Balance Interest Yield/ Cost (Dollars in Thousands) Interest-Earning Assets Loans $ $ % $ $ % $ $ % Investment securities and other investments % % % Total interest-earning assets % % % Non-interest earning assets Total Assets $ $ $ Interest-Bearing Liabilities Deposits $ % $ % $ % FHLB advances and other borrowings % % % Total interest-bearing liabilities % % % Non-interest bearing Liabilities Total Liabilities Stockholder’s equity Total Liabilities and Stockholders’ Equity $ $ $ Net interest income $ $ $ Interest rate spread % % % Net interest-earning assets/net yield on interest-earning assets $ % $ % $ % Percentage of interest-earning assets to interest-bearing liabilities % % % 39 Rate/Volume Analysis The following table describes the extent to which changes in interest rates and changes in volume of interest-related assets and liabilities have affected our interest income and expense during the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (change in volume multiplied by prior year rate), (ii) changes in rate (change in rate multiplied by prior year volume), and (iii) total changes in rate and volume.The combined effect of changes in both volume and rate, which cannot be separately identified, has been allocated proportionately to the change due to volume and the change due to rate. Year Ended March 31, 2011 v. 2010 2010 v. 2009 Increase (Decrease) Due to Volume Rate Total Increase (Decrease) Increase (Decrease) Due to Volume Rate Total Increase (Decrease) (Dollars in Thousands) Interest-Earning Assets Loans $ ) $ ) $ ) $ $ ) $ ) Investment securities and other investments 0 66 66 ) ) ) Total interest-earning assets $ ) $ ) $ ) $ $ ) $ ) Interest-Bearing Liabilities Deposits $
